Citation Nr: 1636315	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-37 172	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 2000 for an award of service connection for metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, of the bilateral feet (bilateral foot disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, right foot (right foot disability). 

3.  Entitlement to an initial disability rating in excess of 10 percent for metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, left foot (left foot disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction of this case rests with the Regional Office (RO) in Chicago, Illinois.

In his September 2010 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In a September 2011 written statement, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2015).

The Board remanded the issue of entitlement to an earlier effective date for the grant of service connection for a bilateral foot disability in August 2014.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to his bilateral foot disability.  See, e.g., April 2009 notice of disagreement; March 2009 Veteran statements.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in an August 2002 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also March 2009 Veteran statement (Veteran questioning why he is not in receipt of pension if it is rated higher than compensation).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In a July 2013 statement submitted with a notice of disagreement, the Veteran indicated that he is afraid that the painkillers he takes due to his service-connected bilateral foot disability are doing damage to his kidneys and liver, and stated that he experiences blood in his stool and his liver feels heavy.  The Veteran did not clearly indicate that he wished to pursue any claims of entitlement to service connection for such disabilities.  Therefore, the Board will not refer any claims to the AOJ at this time, but notes the Veteran is free to file such claims at a future date if he desires.

The issues of entitlement to increased initial disability ratings for the right and left foot disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 1990, the Board denied the claim of entitlement to service connection for a foot disorder, on appeal from a March 1989 RO decision that denied entitlement to service connection for a bilateral foot condition.  The Veteran did not appeal the March 1990 Board decision.

2.  In a February 1996 decision, the Board found that new and material evidence had not been submitted, and denied to reopen the claim of service connection for a foot disorder.  The Veteran did not appeal the February 1996 Board decision.  

3.  In a May 1996 administrative decision, the Board denied the Veteran's motion for reconsideration of the Board's February 1996 decision.  

4.  Following the February 1996 denial, the next communication from the Veteran expressing an intent to file a claim of service connection for a foot disorder was received by the AOJ on August 9, 2000.

5.  In an August 2014 decision, the Board denied the Veteran's motion to revise or reverse the March 1990 Board decision on the basis of clear and unmistakable error (CUE), and dismissed without prejudice the claim of CUE in the February 1996 Board decision.


CONCLUSIONS OF LAW

1.  The March 1989 RO decision denying entitlement to service connection for a bilateral foot disorder was subsumed by the March 1990 Board decision denying entitlement to service connection for a foot disorder.  Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).

2.  The March 1990 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  The February 1996 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  The criteria for an effective date prior to August 9, 2000 for service connection of metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, of the bilateral feet have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters in April 2002, July 2002, August 2005, and March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral foot disability has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.

In the August 2014 remand, the Board instructed the AOJ to obtain clarification from the Veteran regarding whether he is in receipt of disability benefits from the Social Security Administration (SSA), and if so, to obtain the Veteran's SSA records.  In a September 2014 statement, the Veteran confirmed he receives SSA disability benefits, and the Veteran's SSA records have been obtained and associated with the evidentiary record.

In the August 2014 remand, the Board found that a January 2014 appellate brief had raised a claim of CUE in the March 1989 rating decision which denied entitlement to service connection for a bilateral foot disorder, and that such a claim was inextricably intertwined with the claim for an earlier effective date for the grant of service connection for a bilateral foot disability.  The Board instructed the AOJ to adjudicate the Veteran's claim of CUE in the March 1989 rating decision.  To date, such a claim has not been adjudicated by the AOJ.  However, for the reasons explained below, the Board finds that such action by the AOJ is not necessary, because the March 1989 rating decision was subsumed by the final March 1990 Board decision, and therefore the Veteran is legally precluded from claiming CUE in the March 1989 rating decision.

Given the September 2014 clarification from the Veteran, the association of the Veteran's SSA records with the evidentiary record, the Board's finding herein that the Veteran is legally precluded from claiming CUE in the March 1989 RO decision, and the subsequent readjudication of the claim in December 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.
In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A Board decision becomes final and binding if the veteran does not timely perfect an appeal of the decision, or unless modified or reversed by the Court.  38 U.S.C.A. §§ 7104(b), 7252; 38 C.F.R. § 20.1100.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. §§ 3.105(a), 20.1400.

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Analysis

In February 2009, the Veteran was informed of the AMC's November 2008 rating decision granting entitlement to service connection for a bilateral foot disability, effective August 9, 2000.  The Veteran contends he is entitled to an earlier effective date for the grant of service connection.

In October 1988, the Veteran filed an original claim of entitlement to service connection, and stated that his military boots, running, and hiking made the bones in his feet drop, and he had to have surgery on his feet.  The Veteran reported treatment for calluses on his feet during service.  In a March 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot condition.  The Veteran perfected an appeal of the March 1989 rating decision.  In a March 1990 decision, the Board denied the Veteran's claim of entitlement to service connection for a foot disorder.  The Veteran did not appeal the March 1990 Board decision.  

In June 1990, the Veteran filed a claim for nonservice-connected pension benefits due to his feet.  The Veteran stated that he had been denied service-connected disability, but his feet were operated on by VA doctors, so he was applying for nonservice-related disability.  In a November 1990 rating decision the RO denied the Veteran's claim for nonservice-connected pension benefits, and the Veteran subsequently perfected an appeal of the November 1990 rating decision.  In a December 1991 statement, the Veteran requested a hearing to appeal the decision to deny him disability payments for nonservice-connected and service-connected disability.  In a December 1992 remand regarding the Veteran's nonservice-connected pension claim, the Board found the Veteran's December 1991 statement constituted a claim of entitlement to service connection for bilateral foot disorders, and referred the claim back to the RO for appropriate action. 

In a February 1994 rating decision, the RO found that no new and material evidence had been presented to warrant a change in the prior decision denying entitlement to service connection for a chronic foot condition.  The Veteran perfected an appeal of the February 1994 rating decision.  

In a February 1996 decision, the Board found that new and material evidence had not been submitted, and denied to reopen the claim of service connection for a foot disorder.  The Board also denied the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension.  In a March 1996 statement, the Veteran requested the Board reconsider its February 1996 decision.  In a May 1996 administrative decision, the Board denied the Veteran's motion for reconsideration of the Board's February 1996 decision.  The Veteran did not appeal the February 1996 Board decision.

Following the February 1996 denial, the next communication from the Veteran expressing an intent to file a claim of service connection for a bilateral foot disorder was received by the AOJ on August 9, 2000.  In a May 2001 rating decision, the RO found that no new and material evidence had been submitted, and denied to reopen the Veteran's claim.  However, in February 2002, within a year of the May 2001 rating decision, new and material evidence was received by VA, as the Veteran submitted a positive nexus opinion from Dr. B.E.C., dated February 2002.  As such, the May 2001 rating decision did not become final.

In an October 2002 rating decision, the RO denied entitlement to service connection for a left foot disability and for a right foot disability.  The Veteran perfected an appeal of the October 2002 rating decision.  In an August 2005 decision, the Board reopened the Veteran's claim of entitlement to service connection for right and left feet disorders, and remanded the claim for further development.  In a November 2008 rating decision, the AMC granted entitlement to service connection for a bilateral foot disability, effective August 9, 2000, the date of receipt of the Veteran's reopened claim.

First, the Veteran contends he is entitled to an earlier effective date for the grant of service connection because there was CUE in the March 1989 rating decision denying his original claim of service connection.  See January 2014 appellate brief.

Where the evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  However, where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

Here, the Veteran perfected a timely appeal of the March 1989 rating decision, and the Board's March 1990 decision came from that appeal of the March 1989 rating decision.  The Board accordingly concludes that, for purposes of the CUE claim in the March 1989 rating decision alleged by the Veteran, the RO's March 1989 decision was subsumed by the March 1990 Board decision.  The Veteran is thus legally precluded from claiming CUE in the March 1989 RO decision, as contended in the present case, because the March 1990 Board decision subsumed that March 1989 decision (and also subsumed the intervening July 1989 hearing officer's decision also addressing the question of entitlement to service connection for a foot condition).  Therefore, the Veteran is not entitled to an earlier effective date for the grant of service connection for a bilateral foot disability based on any alleged CUE in the March 1989 rating decision.

Further, the Veteran and his representative have alleged CUE in the March 1990 Board decision.  See June 2014 representative motion; April 2014 Veteran statement; January 2014 appellate brief.  However, in an August 2014 Board decision, the Veteran's motion to revise or reverse the March 1990 Board decision on the basis of CUE was denied.

Accordingly, because the Veteran's motion to revise or reverse the March 1990 Board decision on the basis of CUE was denied, and because the Veteran did not timely appeal the March 1990 Board decision, the March 1990 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Further, because the Veteran did not appeal the February 1996 Board decision which denied to reopen the Veteran's claim of entitlement to service connection for a foot disorder, and because the May 1996 Board decision denied the Veteran's request to reconsider the February 1996 Board decision, the February 1996 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015); see also August 2014 Board decision (dismissing without prejudice the Veteran's motion for CUE in the February 1996 Board decision).

Accordingly, the Board finds that August 9, 2000 is the earliest possible effective date for which the Veteran can receive the grant of service connection for a bilateral foot disability.  Although the Veteran filed an original claim of service connection in October 1988, because the March 1990 Board decision which denied entitlement to service connection for a foot condition became final, as discussed above, an effective date of the original claim in October 1988 cannot be granted.  Further, although the Veteran filed a claim to reopen the claim of service connection for a foot condition in December 1991, because the February 1996 Board decision which denied to reopen the Veteran's claim of service connection for a foot condition became final, as discussed above, an effective date of the December 1991 claim cannot be granted.

The Veteran also contends that he is entitled to an earlier effective date for the grant of service connection because he has been continually pursuing service connection since his October 1988 claim, that VA erred in interpreting his claim as a claim for nonservice-connected pension and not for service connection, and because if his current bilateral foot disabilities were related to his military service in 2008, then they were related to service back in 1988, and even as far back as his active duty service.  See, e.g., December 2014 Veteran statement; April 2014 Veteran statement; September 2010 substantive appeal; April 2009 notice of disagreement; March 2009 Veteran statement.

The Veteran was separated from active duty service in October 1974, and did not submit a claim of service connection for his bilateral feet until October 1988.  Because a claim of service connection was not received within one year of the Veteran's separation from active duty service, even if the Veteran's original claim of service connection had been granted, the effective date could not be the day following his separation from active duty service.  38 C.F.R. § 3.400(b)(2)(i).

Next, the evidence of record indicates the Veteran was seeking entitlement to nonservice-connected pension benefits in his June 1990 claim, as he specifically stated in the "Remarks" section of the claim that he had been denied service-connected disability, so he was applying for nonservice-related disability.  Further, even if the Veteran's June 1990 claim had been interpreted as a claim for service connection, the February 1996 Board decision became final, and therefore an effective date of the June 1990 claim could not be granted, just as an effective date of the December 1991 claim cannot be granted.

Further, even though the November 2008 rating decision found the Veteran's current bilateral foot disability is directly related to his military service, the effective date for the grant of service connection can date back only to the date of the Veteran's claim to reopen, August 9, 2000.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Even though new evidence including the February 2002 letter from Dr. B.E.C. and the March 2007 VA examination report indicated that the Veteran's current bilateral foot disability began during his active duty service, because CUE has not been shown in the March 1990 or February 1996 final Board decisions, the Veteran cannot obtain an effective date earlier than his reopened August 9, 2000 claim.  See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

Finally, in the January 2014 appellate brief, the Veteran's representative appears to contend the Veteran should be awarded an earlier effective date under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  

If an award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran/claimant met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2), (3).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

In this case, however, there is no indication that the Veteran was granted entitlement to service connection for a bilateral foot disability due to a liberalizing change in the law or an administrative issue.  Instead, the November 2008 rating decision indicates the Veteran was granted entitlement to service connection because the totality of the evidence of record at that time established that all of the elements of a claim for direct service connection under 38 C.F.R. § 3.303 had been met.  Therefore, because the grant of entitlement to service-connected disability benefits was not due to a liberalizing change in the law or an administrative issue, but instead upon new evidence added to the record, the Board finds that 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 are inapplicable in this case.

In short, because the Veteran did not timely appeal the March 1990 or February 1996 Board decisions denying his claim of service connection for a bilateral foot condition, because his motion to revise or reverse the March 1990 Board decision on the basis of CUE was denied, and because he filed the petition to reopen which was subsequently granted on August 9, 2000, this is the earliest possible effective date he can receive for the grant of service connection for a bilateral foot disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than August 9, 2000 for the grant of service connection for a bilateral foot disability.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to August 9, 2000 for an award of service connection for metatarsalgia with hallux valgus, residuals of surgery on all toes, and fractures of the fifth metatarsal bone, of the bilateral feet is denied.


REMAND

In February 2009, the Veteran was informed of the AMC's November 2008 rating decision granting entitlement to service connection for a right foot disability, rated as 10 percent disabling, and for a left foot disability, rated as 10 percent disabling.  In the April 2009 notice of disagreement, the Veteran indicated he disagreed with the amount of compensation granted, and indicated he could not work due to his service-connected foot disabilities.  See also April 2011 notice of disagreement (with the April 2011 rating decision denying increased disability ratings for the right and left feet); May 2010 Veteran statement (requesting a re-evaluation of his bilateral foot condition); March 2009 Report of General Information (Veteran wants to file a claim for increase for bilateral foot condition).  The Board finds a claim of entitlement to a TDIU is part and parcel of the Veteran's claim for increased disability ratings for his service-connected feet, as the issue was raised by the April 2009 notice of disagreement.  See also July 2013 notice of disagreement (disagreeing with the May 2013 rating decision, of which the Veteran was notified in June 2013, which denied entitlement to a TDIU); March 2009 Veteran statements.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement.  Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to increased initial disability ratings for the left and right foot disabilities, and entitlement to a TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


